***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                 STATE OF CONNECTICUT v.
                   JEFFREY COVINGTON
                        (SC 20198)
             Robinson, C. J., and Palmer, McDonald, D’Auria,
                      Mullins, Kahn and Ecker, Js.

                                  Syllabus

Under the statute (§ 29-35 (a)) making it a crime for any person to carry a
   pistol or revolver on his person outside of a dwelling house or place of
   business without a permit, the state must prove beyond a reasonable
   doubt that, inter alia, the barrel of the pistol or revolver the defendant
   was carrying is less than twelve inches in length.
The defendant was convicted of carrying a pistol or revolver without a
   permit, among other crimes, in connection with an incident in which
   several gunshots emanated from an automobile that was occupied by
   the defendant and his friend, R, who owned the vehicle. Two people
   suffered gunshot wounds as a result of the shooting. Following the
   shooting, the defendant drove the vehicle to the residence of his girl-
   friend’s family, where the sister of the defendant’s girlfriend, C, observed
   R remove a handgun from his waistband and hand it to the defendant.
   At the defendant’s trial, the state did not present direct, numerical
   evidence of the length of the barrel of the firearm that it alleged he had
   used in connection with the shooting, as the firearm was never recovered
   by the police, and none of the state’s witnesses specifically described
   its barrel length. The jury, however, was presented with circumstantial
   evidence about the firearm, which included testimony from C and from
   a firearms examiner, W, who testified about his examination of the two
   bullets retrieved from the body of one of the victims. The defendant
   appealed from the judgment of conviction to the Appellate Court, which
   rejected the defendant’s claim that there was insufficient evidence that
   he was carrying a firearm with a barrel length of less than twelve inches.
   On the granting of certification, the defendant appealed to this court.
   Held that the Appellate Court correctly concluded that there was suffi-
   cient evidence to sustain the defendant’s conviction under § 29-35 (a),
   as the state presented sufficient, circumstantial evidence to permit the
   jury reasonably to conclude beyond a reasonable doubt that the barrel
   of the firearm the defendant carried without a permit was less than
   twelve inches in length: C testified that, a few hours before the shooting,
   she observed a gun inside the glove compartment of R’s vehicle, the
   state introduced into evidence a photograph of the interior of R’s vehicle
   that depicted the general size of the glove compartment, and C also
   testified that, shortly after the shooting occurred, she saw R pull a
   handgun out of his waistband and hand it to the defendant, and it was
   not unreasonable for the jury to have concluded, on the basis of such
   evidence, that a firearm with a barrel of one foot or longer, plus the
   additional size and length of the handle, would have been too large and
   unwieldy to store in the glove compartment of R’s vehicle and for R to
   transport inside his waistband; moreover, the jury’s finding that the
   firearm the defendant was carrying had a barrel length of less than
   twelve inches was further supported by W’s testimony that the bullets
   recovered from the body of one of the victims were consistent with
   bullets that would have been fired out of a .32 caliber ‘‘handgun or
   revolver,’’ and by the trial court’s instruction to the jury that the term
   ‘‘pistol’’ or ‘‘revolver’’ means any firearm having a barrel of less than
   twelve inches in length.
     Argued November 14, 2019—officially released March 25, 2020*

                             Procedural History

  Substitute information charging the defendant with
the crimes of murder, assault in the first degree, car-
rying a pistol or revolver without a permit, and criminal
possession of a firearm, brought to the Superior Court
in the judicial district of New Haven, geographical area
number twenty-three, where the charges of murder,
assault in the first degree, and carrying a pistol or
revolver without a permit were tried to the jury before
Alander, J.; verdict of guilty of carrying a pistol or
revolver without a permit; thereafter, the court declared
a mistrial as to the charges of murder and assault in
the first degree; subsequently, the charge of criminal
possession of a firearm was tried to the court, Alander,
J.; finding of guilty; thereafter, judgment of guilty of
carrying a pistol or revolver without a permit and crimi-
nal possession of a firearm, from which the defendant
appealed to the Appellate Court, Alvord, Keller and
Bright, Js., which affirmed the trial court’s judgment,
and the defendant, on the granting of certification,
appealed to this court. Affirmed.
  Naomi T. Fetterman, with whom was Aaron
Romano, for the appellant (defendant).
   Melissa L. Streeto, senior assistant state’s attorney,
with whom, on the brief, were Patrick Griffin, state’s
attorney, and John P. Doyle and Seth Garbarsky, senior
assistant state’s attorneys, for the appellee (state).
                         Opinion

  MULLINS, J. In this certified appeal, the defendant,
Jeffrey Covington, claims that the Appellate Court
improperly affirmed his conviction for carrying a pistol
or revolver without a permit in violation of General
Statutes § 29-35 (a).1 In particular, he argues that the
state failed to present sufficient evidence that the fire-
arm he was alleged to have been carrying had a barrel
length of less than twelve inches. We disagree and,
accordingly, affirm the judgment of the Appellate Court.
   The Appellate Court’s opinion sets forth the following
relevant facts, which the jury reasonably could have
found at trial. ‘‘At or about 8 p.m., on March 24, 2014,
the defendant was operating an automobile that was
owned by his friend, Derek Robinson. When the defen-
dant drove Robinson’s automobile away from the inter-
section of Whalley Avenue and Ella T. Grasso Boulevard
in New Haven, Robinson was in the passenger’s seat. A
short time later, at approximately 8:50 p.m., Robinson’s
automobile was parked along Shelton Avenue in New
Haven . . . . At that time, the victims, Trayvon Wash-
ington and Taijhon Washington, were walking home
from a friend’s house. They walked past Robinson’s
automobile while someone was getting into it. . . .
Approximately two minutes after they had passed the
automobile . . . [it] approached them at a high rate of
speed. . . . Then, several gunshots emanated from the
automobile. Taijhon Washington suffered fatal gunshot
injuries to his chest. Trayvon Washington was shot in
the head, resulting in a fractured skull. Although he
survived the shooting, he endured extensive medical
treatment, and a bullet from that incident remained
lodged in his head at the time of trial.
  ‘‘Following the shooting, the defendant drove to the
residence of his girlfriend’s family on Poplar Street in
New Haven. He was accompanied by Robinson. The
defendant’s girlfriend along with some of her family
members, including her sister, Dajah Crenshaw, were
present at the residence. . . . When the defendant
entered the residence, he was holding the keys to Rob-
inson’s automobile. Crenshaw observed Robinson
remove a handgun from his waistband and hand it to
the defendant. Thereafter, the defendant concealed the
handgun in a dresser in his girlfriend’s bedroom.
   ‘‘The following day, Crenshaw overheard the defen-
dant having a telephone conversation with Robinson’s
brother. During the conversation, the defendant
referred to a gun, and he asked Robinson’s brother if
he had buried it. In the days that followed, the defendant
made various statements that reflected his involvement
in and responsibility for the shooting. Significantly, the
defendant admitted to a longtime acquaintance, Marga-
ret Flynn, that he happened to catch Taijhon Washing-
ton off guard and had killed him. The defendant elabo-
rated, stating that the shooting occurred while he was
in Robinson’s automobile but that Robinson was not
involved and was unaware that the shooting was going
to happen. Moreover, the defendant told Flynn that he
had retaliated against Taijhon Washington because, in
February [2014], relatives of Taijhon Washington
assaulted him.’’ (Footnotes omitted.) State v. Coving-
ton, 184 Conn. App. 332, 335–37, 194 A.3d 1224 (2018);
see also id., 336–37 n.3 (describing consciousness of
guilt evidence admitted at trial, as well as evidence
that, while incarcerated pending trial, ‘‘[t]he defendant
flippantly acknowledged in the presence of others that
he had been the shooter’’).
   The defendant was subsequently charged with, inter
alia, carrying a pistol or revolver without a permit in
violation of § 29-35 (a).2 At the defendant’s trial, the
state did not present direct, numerical evidence of the
length of the barrel of the firearm that it alleged he had
used to commit the shooting. The firearm was never
recovered by the police, and none of the state’s wit-
nesses specifically described its barrel length.
   The jury was, however, presented with the following
relevant circumstantial evidence about the firearm. Earl
Williams, a firearms examiner, testified about his exami-
nation of the two bullets retrieved from Taijhon Wash-
ington’s body. He testified that both bullets were ‘‘.32
caliber class bullets’’ and, although mangled, exhibited
discernable ‘‘rifling’’ impressions. Williams explained
that rifling impressions are created by firearms that
are manufactured with grooves along the inside of the
barrel to make the bullets rotate when fired. Williams
testified that rifling impressions are typical of ‘‘all rifled
firearms’’ and that ‘‘handguns, such as pistols and
revolvers’’ leave rifling impressions. Williams explained
that shotguns, by contrast, ‘‘are a smooth bore’’ and do
not have rifling. Williams further testified that the bul-
lets found in Taijhon Washington’s body were ‘‘consis-
tent with bullets that would be fired out of a .32 caliber
handgun or revolver.’’3
  The state also called Crenshaw as a witness. Crens-
haw testified that, while riding in Robinson’s vehicle a
few hours before the shooting occurred, she saw ‘‘a
gun’’ inside the glove compartment. Although Crenshaw
did not testify about the size of the glove compartment,
the state submitted into evidence a photograph of the
interior of Robinson’s vehicle, which depicted the glove
compartment open.
   Crenshaw further testified that, when the defendant
and Robinson arrived at her residence shortly after
the shooting occurred, she saw Robinson carrying ‘‘a
handgun.’’ Specifically, Crenshaw testified that she saw
Robinson ‘‘pull [the] gun out of his waistband’’ and hand
it to the defendant, who then hid it inside of a dresser
drawer. Crenshaw also testified that she had not seen
that firearm before, and that she could not describe
what it looked like.
   The jury found the defendant guilty of carrying a
pistol or revolver without a permit in violation of § 29-
35 (a). The trial court imposed a sentence on this convic-
tion of five years incarceration, execution suspended
after three years, followed by three years of probation.4
State v. Covington, supra, 184 Conn. App. 334 n.1.
  The defendant appealed from this conviction to the
Appellate Court, claiming that there was insufficient
evidence that he carried a firearm with a barrel length
of less than twelve inches.5 Id., 341. In rejecting this
claim, the Appellate Court concluded, first, that there
was sufficient evidence from which the jury could have
inferred that the defendant, rather than Robinson, was
the shooter and, therefore, that he had carried a firearm
of some type at the time and place of the shooting.
Id., 343–44.
   Second, the Appellate Court determined that there
was sufficient evidence to permit the jury to conclude
beyond a reasonable doubt that the barrel length of
the firearm was less than twelve inches. Id., 350. The
Appellate Court relied on Williams’ testimony that the
rifling impressions on the bullets recovered from Taij-
hon Washington’s body were ‘‘consistent’’ with having
been fired from a ‘‘handgun or revolver,’’ as well as
Crenshaw’s testimony that, shortly after the shooting
occurred, she saw Robinson remove ‘‘a handgun’’ from
his ‘‘waistband’’ and hand it to the defendant. (Internal
quotation marks omitted.) Id., 345–46. The Appellate
Court reasoned that the use of the terms ‘‘revolver’’ and
‘‘handgun’’ by these witnesses permitted the jury to
infer that the length of the barrel of the firearm used
in the shooting was less than twelve inches. Id., 347–49.
The Appellate Court further reasoned that Crenshaw’s
testimony that Robinson removed the handgun from
his ‘‘waistband’’ permitted the jury to conclude ‘‘that
the barrel of the gun must [have been] less than twelve
inches in length.’’ Id., 349.
  On appeal to this court,6 the defendant claims that
the Appellate Court incorrectly concluded that there
was sufficient evidence that the firearm had a barrel
length of less than twelve inches.7 We disagree.
   We begin with the general principles governing our
review. ‘‘The standard of review we apply to a claim
of insufficient evidence is well established. In reviewing
the sufficiency of the evidence to support a criminal
conviction we apply a [two part] test. First, we construe
the evidence in the light most favorable to sustaining
the verdict. Second, we determine whether upon the
facts so construed and the inferences reasonably drawn
therefrom the [jury] reasonably could have concluded
that the cumulative force of the evidence established
guilt beyond a reasonable doubt. . . .
  ‘‘We also note that the jury must find every element
proven beyond a reasonable doubt in order to find the
defendant guilty of the charged offense, [but] each of
the basic and inferred facts underlying those conclu-
sions need not be proved beyond a reasonable doubt.
. . . If it is reasonable and logical for the jury to con-
clude that a basic fact or an inferred fact is true, the
jury is permitted to consider the fact proven and may
consider it in combination with other proven facts in
determining whether the cumulative effect of all the
evidence proves the defendant guilty of all the elements
of the crime charged beyond a reasonable doubt. . . .
   ‘‘Additionally, [a]s we have often noted, proof beyond
a reasonable doubt does not mean proof beyond all
possible doubt . . . nor does proof beyond a reason-
able doubt require acceptance of every hypothesis of
innocence posed by the defendant that, had it been
found credible by the [jury], would have resulted in an
acquittal. . . . On appeal, we do not ask whether there
is a reasonable view of the evidence that would support
a reasonable hypothesis of innocence. We ask, instead,
whether there is a reasonable view of the evidence
that supports the [jury’s] verdict of guilty.’’ (Internal
quotation marks omitted.) State v. Taupier, 330 Conn.
149, 186–87, 193 A.3d 1 (2018), cert. denied,         U.S.
     , 139 S. Ct. 1188, 203 L. Ed. 2d 202 (2019).
   Section 29-35 (a) makes it a crime for any person to
‘‘carry any pistol or revolver upon his or her person,
except when such person is within the dwelling house
or place of business of such person, without a permit
to carry the same . . . .’’ (Emphasis added.) ‘‘The term
‘pistol’ and the term ‘revolver’, as used in sections 29-
28 to 29-38, inclusive, mean any firearm having a barrel
less than twelve inches in length.’’ General Statutes
§ 29-27. The barrel length of the firearm is an essential
element of the offense that must be proven beyond a
reasonable doubt. See, e.g., State v. McIntyre, 242 Conn.
318, 334, 699 A.2d 911 (1997); State v. Fleming, 111
Conn. App. 337, 346–47, 958 A.2d 1271 (2008), cert.
denied, 290 Conn. 903, 962 A.2d 794 (2009).
   As with any element of a criminal offense, however,
the state may prove the length of the barrel with circum-
stantial evidence. See State v. Williams, 231 Conn. 235,
251–52, 645 A.2d 999 (1994), overruled in part on other
grounds by State v. Murray, 254 Conn. 472, 487, 757
A.2d 578 (2000). This court has explained that direct,
numerical evidence is not required to prove barrel
length. Id., 252. In the absence of direct, numerical
evidence of barrel length, this element may be satisfied
by evidence that is sufficiently indicative of the size of
the firearm so as to permit the jury to reasonably and
logically infer beyond a reasonable doubt that its barrel
is less than twelve inches in length. Id.
  In Williams, as in the present case, the state neither
introduced the firearm into evidence nor presented any
direct evidence of the size of its barrel. See id. The state
instead relied solely on testimony from witnesses that
the defendant ‘‘pulled a small handgun’’ out of the
pocket of his ‘‘waist length jacket.’’ (Internal quotation
marks omitted.) Id. On the basis of this testimony, this
court held that there was sufficient evidence of barrel
length. See id. This court explained that ‘‘the jury could
have reasonably inferred that the handgun that the
defendant pulled from the pocket of a small sized outer
garment that he wore was less than twelve inches long’’
and that ‘‘it is extremely unlikely that anyone would
describe as ‘small’ a handgun that had a barrel of one
foot or longer.’’ Id.
   Other appellate decisions similarly have upheld con-
victions under § 29-35 (a) where there was evidence
that the firearm could be concealed in a small space
or held with only one hand. See, e.g., State v. Fleming,
supra, 111 Conn. App. 348–39 (there was sufficient evi-
dence of barrel length where witnesses testified that
defendant pulled firearm from jacket pocket and held it
with one hand rather than both hands, and trial witness
made gesture with hands at trial that presumably indi-
cated size of gun); State v. Williams, 48 Conn. App.
361, 372, 709 A.2d 43 (‘‘[i]f the length of the gun barrel
were longer than twelve inches, the jury could infer
that the defendant might not be able to hold the weapon
with only one hand’’), cert. denied, 245 Conn. 907, 718
A.2d 16 (1998); State v. Gonzalez, 25 Conn. App. 433,
444, 596 A.2d 443 (1991) (there was sufficient evidence
of barrel length where witness testified that defendant
pulled pistol out of back pocket and that pistol was
‘‘covered’’ by defendant’s hand), aff’d, 222 Conn. 718,
609 A.2d 1003 (1992); cf. State v. Gray-Brown, 188 Conn.
App. 446, 467 n.7, 204 A.3d 1161 (there was insufficient
evidence of barrel length where ‘‘there was no [evi-
dence] that [the firearm] could be held in one hand or
concealed in a small space’’), cert. denied, 331 Conn.
922, 205 A.3d 568 (2019).
   In the present case, Crenshaw testified that, a few
hours before the shooting, she was inside Robinson’s
vehicle and observed ‘‘a gun’’ inside the glove compart-
ment. Although the state adduced no evidence of the
specific dimensions of the glove compartment, the state
did introduce into evidence photographs of the vehicle
itself—showing that it was a standard sized sedan—as
well as a photograph of the interior of the vehicle, which
depicted the general size of the glove compartment.
Crenshaw further testified that, when Robinson and the
defendant arrived at her residence shortly after the
shooting occurred, she saw Robinson pull ‘‘a handgun’’
‘‘out of his waistband’’ and hand it to the defendant.
The jury reasonably could have inferred from this evi-
dence that the firearm Crenshaw saw on these occa-
sions was the firearm used in the shooting and that,
after the shooting, Robinson held it in his waistband
until he and the defendant reached Crenshaw’s resi-
dence for the purpose of concealing it from plain view.8
   This evidence about the place and the manner in
which the firearm was stored and carried is sufficiently
indicative of its size to permit the jury reasonably to
conclude beyond a reasonable doubt that its barrel was
less than twelve inches in length. Indeed, the jury could
have viewed the photograph of the interior of Rob-
inson’s vehicle and, using its common sense and experi-
ence, reasonably concluded that the glove compartment
was a confined space that could have accommodated
only a smaller sized, i.e., a shorter barreled, firearm.
The waistband of a pair of pants also imposes obvious
spatial constraints that we presume the jury was aware
of as a matter of common sense and experience. ‘‘Jurors
are not expected to lay aside matters of common knowl-
edge or their own observation and experience of the
affairs of life, but, on the contrary, to apply them to
the evidence or facts in hand . . . .’’ (Internal quotation
marks omitted.) State v. Padua, 273 Conn. 138, 157, 869
A.2d 192 (2005). It was not unreasonable for the jury
to have concluded that a firearm with a barrel of one
foot or longer—plus the additional size and length of
the handle—would have been too large and unwieldy
to store in the glove compartment shown in the photo-
graph and for Robinson to transport inside his waist-
band. The cumulative force of this evidence establishes
that the firearm was smaller in size and, thus, did not
have a barrel length of or exceeding twelve inches.
   The fact that it is ‘‘theoretically possible’’ for certain
long barreled firearms to have been arranged to fit in
these small spaces does not compel a different result.
‘‘On appeal, we do not ask whether there is a reasonable
view of the evidence that would support a reasonable
hypothesis of innocence. We ask, instead, whether there
is a reasonable view of the evidence that supports the
[jury’s] verdict of guilty.’’ (Internal quotation marks
omitted.) State v. Taupier, supra, 330 Conn. 187. It
certainly would have been preferable for the state to,
for example, have asked Crenshaw to compare the
length of the barrel of the handgun to a twelve inch
ruler; see State v. Williams, supra, 231 Conn. 252; or
to provide some other, more definitive description of
its size. Nevertheless, we simply cannot say that no
rational fact finder could have concluded beyond a rea-
sonable doubt that a handgun that could fit in Rob-
inson’s waistband and the glove compartment of his
vehicle, a Hyundai Sonata, had a barrel length of less
than twelve inches.
   Moreover, Williams testified that the bullets recov-
ered from Taijhon Washington’s body were ‘‘consistent’’
with the bullets that would be fired out of a .32 caliber
‘‘handgun or revolver.’’ (Emphasis added.) Section 29-
27 defines the term ‘‘revolver’’ as ‘‘any firearm having
a barrel less than twelve inches in length.’’ Indeed, the
court instructed the jury in relevant part: ‘‘The term
‘pistol’ or ‘revolver’ means any firearm having a barrel
of less than twelve inches in length. The phrase ‘carried
a pistol or revolver upon his person’ is to be understood
in accordance with its ordinary meaning in our lan-
guage.’’ Given the court’s guidance on the meaning of
the term ‘‘revolver,’’ the jury could have relied on Wil-
liams’ testimony as some evidence that the firearm was
less than twelve inches in length. Although, on cross-
examination, Williams testified that he could not say
to any degree of certainty what gun the bullets came
from, that testimony is not necessarily inconsistent with
his previous testimony that the bullets found in Taijhon
Washington’s body were ‘‘consistent with bullets that
would be fired out of a .32 caliber handgun or revolver.’’
Accordingly, we conclude that Williams’ testimony fur-
ther supports the jury’s finding that the weapon the
defendant was carrying had a barrel length of less than
twelve inches.
   In arguing that the evidence was insufficient, the
defendant relies principally on State v. Perry, 48 Conn.
App. 193, 709 A.2d 564, cert. denied, 244 Conn. 931, 711
A.2d 729 (1998). Perry, however, is inapposite. In that
case, the sole evidence that the barrel length was less
than twelve inches came from a witness who testified
that the defendant ‘‘pulled the gun out of his jacket or
coat.’’ (Internal quotation marks omitted.) Id., 197–98.
The Appellate Court concluded that this evidence was
insufficient, observing that ‘‘some measure of descrip-
tive evidence from which the jury may properly infer
the barrel length is necessary in order for the state to
satisfy its burden of proof.’’ Id., 198.
   Unlike Perry, the jury in the present case was pro-
vided with sufficient evidence from which it could infer
barrel length. The jury was able to assess the size of
the glove compartment from the photograph, and there
was evidence that the firearm was being carried in a
particular area of Robinson’s clothing that the jury,
applying its common sense and experience, could have
inferred was highly unlikely to have accommodated a
firearm with a barrel of one foot or longer. This is
distinguishable from the vague, and relatively innocu-
ous, testimony at issue in Perry.9
   In sum, viewing the evidence in the light most favor-
able to sustaining the conviction, as we must, we con-
clude that the state presented sufficient, circumstantial
evidence to permit the jury reasonably to conclude
beyond a reasonable doubt that the gun had a barrel
of less than twelve inches in length. Accordingly, the
Appellate Court correctly determined that there was
sufficient evidence to sustain the defendant’s convic-
tion under § 29-35 (a).
   The judgment of the Appellate Court is affirmed.
   In this opinion the other justices concurred.
   * March 25, 2020, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     Although § 29-35 (a) was the subject of a technical amendment in 2016;
see Public Acts 2016, No. 16-193, § 9; that amendment has no bearing on
the merits of this appeal. In the interest of simplicity, we refer to the current
revision of the statute.
   2
     The defendant also was charged with murder in violation of General
Statutes § 53a-54a (a), assault in the first degree with a firearm in violation
of General Statutes § 53a-59 (a) (5), and criminal possession of a firearm
in violation of General Statutes § 53a-217 (a) (1). State v. Covington, supra,
184 Conn. App. 334 and n.1; see footnote 4 of this opinion.
   3
     We acknowledge that, on cross-examination, Williams admitted that the
bullets were too damaged for him to determine whether they had been fired
from a revolver rather than a semiautomatic weapon. Defense counsel then
asked Williams: ‘‘[B]ased on your examination, you cannot say to any degree
of certainty what gun [the bullets] came from, correct?’’ Williams responded:
‘‘That is correct.’’
   4
     The defendant also was convicted, following a trial to the court, of
criminal possession of a firearm and sentenced to ten years incarceration,
execution suspended after seven years, followed by three years of probation,
to be served consecutively with the sentence imposed on the conviction
for carrying a pistol or revolver without a permit. State v. Covington, supra,
184 Conn. App. 334 n.1. The trial court also required the defendant to register
as a deadly weapon offender for a period of five years. Id. The jury was
unable to reach a unanimous verdict with respect to the charges of murder
and assault in the first degree with a firearm, and the trial court declared
a mistrial on those charges. Id. The defendant subsequently was acquitted
of these charges following a retrial.
   5
     The defendant also claimed that his conviction for criminal possession
of a firearm had to be vacated and that he was entitled to a new sentencing
hearing. State v. Covington, supra, 184 Conn. App. 335; see footnote 4 of
this opinion. The Appellate Court rejected those claims. State v. Covington,
supra, 350–55. The Appellate Court’s resolution of those claims is not at
issue in this appeal.
   6
     We granted the defendant’s petition for certification to appeal, limited
to the following issue: ‘‘Did the Appellate Court properly conclude that the
state presented sufficient evidence upon which the jury could find the
defendant guilty of carrying a pistol [or revolver] without a permit, in viola-
tion of . . . § 29-35?’’ State v. Covington, 330 Conn. 933, 195 A.3d 383 (2018).
   7
     The defendant does not challenge the sufficiency of the evidence with
respect to any of the other elements of his conviction under § 29-35 (a).
Accordingly, we limit our inquiry to the question of whether there was
sufficient evidence of barrel length.
   8
     We disagree with the defendant’s claim that the jury could not reasonably
have inferred that the firearm Crenshaw saw Robinson pull from his waist-
band was the same one she saw earlier that day inside the glove compart-
ment. Although Crenshaw testified that she had never seen the firearm
Robinson pulled from his waistband before, the jury was not required to
credit this portion of her testimony. ‘‘It is without question that the jury is
the ultimate arbiter of fact and credibility. . . . As such, it may believe or
disbelieve all or any portion of the testimony offered. . . . In the course
of [our] analysis [of the sufficiency of the evidence], we assume that the
jury credited the evidence favorable to the state and discredited the evidence
favorable to the defendant.’’ (Citations omitted.) State v. Hart, 221 Conn.
595, 604–605, 605 A.2d 1366 (1992).
   We therefore presume that the jury credited the pieces of Crenshaw’s
testimony that support its finding that the barrel of the gun was less than
twelve inches in length. Further, although ‘‘the jury may not infer the opposite
of a witness’ testimony solely from its disbelief of that testimony’’; id.,
605; Crenshaw’s testimony that she saw the firearm inside of Robinson’s
vehicle—the vehicle implicated in the shooting—mere hours before the
shooting occurred and then saw him remove a gun from his waistband just
after the shooting occurred provided sufficient affirmative evidence to
permit the jury to draw a reasonable inference that the firearms she saw
on these two occasions were one and the same.
   9
     The defendant’s reliance on State v. Gray-Brown, supra, 188 Conn. App.
446, also is misplaced. In that case, the Appellate Court concluded that
there was insufficient, circumstantial evidence of barrel length because,
unlike certain prior decisions upholding convictions under § 29-35 (a), ‘‘there
was no eyewitness who observed the firearm used by the defendant and
[who] stated that it could be held in one hand or concealed in a small space.’’
Id., 467 n.7. As we have explained, there was evidence in the present case
that the firearm could be and was concealed or stored in small spaces.